FILED
                                                                                      07/27/2021
                                                                                 Bowen Greenwood
                                                                                 CLERK OF THE SUPREME COURT
                                                                                      STATE OF MONTANA

           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA
                                                                                              AF 07-0393
                                                                                                 20-0074


                                  No. DA 20-0074

STATE OF MONTANA

                   Plaintiff and Appellee,
      v.

BRICE WILLIAM WILKE,

                   Defendant and Appellant

                                     ORDER


      Upon consideration of the State’s Petition to Permit Student Practice Under

the Montana Student Practice Rule, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Anne M. Lewis shall be allowed to practice

before this Court in our Cause Number DA 20-0074 under, and subject to the

restrictions of, the Montana Student Practice Rule.

      IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this

Order to all counsel of record.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 27 2021